EXHIBIT 16.1 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 January 15, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K/A dated January 10, 2013, GS Valet, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our decline to stand for re-appointment and our audits for September 30, 2012 and 2011 and any subsequent interim period through the date of decline to stand for re-appointment. Very truly yours, /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor, Florida
